DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Applicant’s Response filed 1/12/2022 has been entered. Claims 3-8, 11-19, and 21-23 are pending and allowed with claim 20 being previously cancelled, claims 1-2 and 9-10 being currently cancelled (claim 9-10 being cancelled by the instant Examiner’s Amendment) and claims 22-23 being currently added. 
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in a telephonic interview with Rodney Carrol on 1/25/2022.
The application has been amended as follows:
In the Claims:
Claims 9-10 are cancelled. 
In claim 11, line 10, before “wherein the bearing retainer comprises a cavity” the following was deleted “and” and the following was inserted -- wherein the bearing 
In claim 11, line 16, after “retainer outside surface,” the following was inserted -- wherein the bearing retainer comprises an o-ring in a groove on the bearing retainer outside surface,    --. 
In claim 15, line 5, after “in contact with the bearing retainer inside surface,” the following was inserted -- and in fluid communication with the hole extending from the bearing retainer outside surface to the bearing retainer inside surface ,   --. 
In claim 15, line 18, after “bearing retainer are disparate components,” the following was deleted “wherein the bearing retainer comprises an o-ring in a groove on the bearing retainer outside surface,”. 
In claim 17, line 28, after “back surface abuts the bearing retainer front surface,” the following was inserted -- 
wherein the bearing retainer further comprises a hole extending from the bearing retainer outside surface to the bearing retainer inside surface,   --. 
In claim 17, line 29, after “wherein the packing lube seal is in contact with the bearing retainer inside surface” the following was inserted -- and in fluid communication 
In claim 21, line 25, after “back surface abuts the bearing retainer front surface,” the following was inserted -- 
wherein the bearing retainer further comprises a hole extending from the bearing retainer outside surface to the bearing retainer inside surface,   --. 
In claim 21, line 26, after “wherein the packing lube seal is in contact with the bearing retainer inside surface” the following was inserted -- and in fluid communication with the hole extending from the bearing retainer outside surface to the bearing retainer inside surface  --. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARAS P BEMKO whose telephone number is (571)270-1830.  The examiner can normally be reached on Monday-Friday 8:00-5:00 (EDT/EST). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 



/Taras P Bemko/
Primary Examiner, Art Unit 3672
1/25/2022